Case 9:21-cv-80519-JIC Document 11 Entered on FLSD Docket 04/19/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-cv-80519-JIC/WM

 STRIKE 3 HOLDINGS, LLC, a limited
 liability company,                                                           KJZ
        Plaintiff,
                                                                    Apr 16, 2021
 vs.

 JOHN DOE subscriber assigned IP address                                         West Palm Beach
 73.56.52.16, an individual,

        Defendant.
                                                          /

               ORDER GRANTING MOTION FOR LEAVE TO SERVE THIRD
                PARTY SUBPOENA PRIOR TO RULE 26(f) CONFERENCE

        THIS CAUSE is before the Court on Plaintiff’s Motion for Leave to Serve Third Party

 Subpoena Prior to a Rule 26(f) Conference [DE 10] which was referred to the undersigned by the

 Honorable Senior United States District Judge James I. Cohn. The Court having considered the

 Motion and supporting documentation [DE 7-1, DE 7-2, DE 7-3], and being otherwise sufficiently

 advised, it is hereby ORDERED that the Motion is GRANTED.

        Plaintiff brings this action for copyright infringement against Defendant John Doe

 subscriber assigned IP address 73.56.52.16. According to Plaintiff, the John Doe Defendant’s IP

 address has been habitually used to infringe Plaintiff’s copyrighted works. More specifically,

 Plaintiff contends that Defendant has used a file distribution network to commit direct copyright

 infringement. Because Defendant used the internet, Plaintiff only knows Defendant by

 Defendant’s Internet Protocol (“IP”) address (assigned to Defendant by Defendant’s Internet

 Service Provider (“ISP”)).
Case 9:21-cv-80519-JIC Document 11 Entered on FLSD Docket 04/19/2021 Page 2 of 4




        Plaintiff alleges that the ISP can identify the Defendant, and that the ISP only maintains the

internal logs of the requested information for a brief period of time, which will provide Defendant’s

identity and Defendant’s role in the infringement. Plaintiff further alleges that Plaintiff used IP

address geolocation technology by Maxmind Inc. (“Maxmind”), an industry-leading provider of IP

address intelligence and online fraud detection tools, to determine that Defendant’s IP address

traced to a physical address in this District.

         Plaintiff now moves the Court for leave to serve expedited, but limited discovery on the John

Doe Defendant’s Internet Service Provider, Comcast, (hereafter “ISP”), so that Plaintiff may learn

Defendant’s true identity.1 Pursuant to Federal Rule of Civil Procedure 26(d)(1), except for

circumstances not applicable here, a party may not propound discovery in advance of a Rule 26(f)

conference absent a court order.

        In determining whether to permit early discovery, courts generally apply a good cause

standard. See, e.g., Malibu Media, LLC v. John Doe, 2013 WL 2154818, at *1 (M.D. Fla. May 17,

2013); Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6-7 (D.D.C. 2008); Patrick Collins v.

Does, 1-1219, 2010 WL 5422569, at *2 (N.D. Cal. Dec. 28, 2001). “In internet infringement actions,

courts routinely find good cause exists to issue a Rule 45 subpoena to discover a Doe defendant’s

identity, prior to a Rule 26(f) conference, where a plaintiff makes: (1) a prima facie showing of

infringement, (2) there is no other way to identify the Doe Defendant, and (3) there is a risk an ISP

will destroy its logs prior to the conference.

1
   “As a general rule, discovery proceedings take place only after the defendant has been served; however, in
rare cases, courts have made exceptions, permitting limited discovery to ensue after filing of the complaint to
permit the plaintiff to learn the identifying facts necessary to permit service on the defendant.” Columbia Ins.
Co. v. Seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal. 1999) (recognizing that “[s]ervice of process can pose
a special dilemma for plaintiffs in cases . . . [where] the tortious activity occurred entirely online.”).


                                                       2
Case 9:21-cv-80519-JIC Document 11 Entered on FLSD Docket 04/19/2021 Page 3 of 4




 Malibu Media, 2013 WL 2154818, at *1. Courts have also considered whether the defendant’s

expectation of privacy outweighs the need for the requested discovery. See Elektra Entm’t Group,

Inc. v. Doe, No. 5:08-CV-115-FL, 2008 WL 5111886, at *4 (E.D.N.C. Dec. 4, 2008).

        Considering the above-listed factors, this Court concludes that good cause exists for the

 expedited discovery sought by Plaintiff. Plaintiff has established a prima facie claim of copyright

 infringement (which requires ownership of a valid copyright, and copying of constituent elements

 of the work that are original). In addition, it appears that Plaintiff only has Defendant’s IP address

 and lacks any other means of ascertaining Defendant’s identity. From the IP address, the ISP can

 access the identifying information of the subscriber, as well as the date and time of the alleged

 infringing activity. Finally, the Court finds that Plaintiff’s interest in ascertaining Defendant John

 Doe’s true identity so that it may prosecute its copyright claim outweighs any privacy interest

 Defendant may possess. See Call of the Wild Movie LLC v. Does 1-1062, 2011 WL 996786, at

 *12 (D.D.C. Mar. 22, 2011).

       The Court pauses to note that at this stage of litigation, and for purposes of this motion only,

it is satisfied that venue is proper in this district. The Court has previously found that the Maxmind

geolocation technology used here to pinpoint the subject IP address to the Southern District of

Florida is reliable. See Manny Film, LLC v. Doe, 2015 WL 2411201 (S.D.Fla. May 20, 2015).

Accordingly, it is hereby ORDERED as follows:

    1. Plaintiff may serve a subpoena (in compliance with Federal Rule of Civil Procedure 45) on

       the relevant Internet Service Provider (“ISP”) commanding production (to Plaintiff) of the

       true name and address of the individual or entity to whom the ISP assigned the IP address

       set forth in the Complaint. Plaintiff shall attach a copy of this Order to any such subpoena.

    2. Plaintiff may also serve, pursuant to the Federal Rules of Civil Procedure, a subpoena in the

                                                   3
Case 9:21-cv-80519-JIC Document 11 Entered on FLSD Docket 04/19/2021 Page 4 of 4



       same manner as above on any service provider that is identified in response to the subpoena

       as a provider of internet services to Defendant.

   3. If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5), it shall then

       comply with 47 U.S.C. § 551(c)(2)(B), by sending a copy of this Order to Defendant.

   4. Any information and documents received by Plaintiff pursuant to the subpoena shall remain

       confidential and shall only be used for purposes of this litigation, and shall be handled and

       utilized by Plaintiff and its counsel in a professional and ethical manner.

DONE and ORDERED in Chambers at West Palm Beach, Florida, in the Southern District of

Florida, this 16th day of April 2021.


                                                             ______________________________
                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                  4
